Exhibit 10.1

 

EXECUTION

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of September 11,  2013, is entered into by and among
SANCHEZ ENERGY CORPORATION, a Delaware corporation (“Sanchez”), SEP HOLDINGS
III, LLC, a Delaware limited liability company (“SEP”), SN MARQUIS LLC, a
Delaware limited liability company (“SN Marquis”), and SN COTULLA ASSETS, LLC, a
Texas limited liability company (“SN Cotulla”; together with Sanchez, SEP and SN
Marquis, collectively, the “Borrowers” and each, a “Borrower”), the Lenders
party hereto, and ROYAL BANK OF CANADA, as Administrative Agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.            The Borrowers, the Lenders and the Administrative Agent previously
entered into that certain Amended and Restated Credit Agreement dated as of
May 31, 2013, as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of June 30, 2013 and as amended by that certain waiver
letter and amendment dated July 30, 2013 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”) and certain other Loan
Documents (as defined in the Credit Agreement) in connection therewith.

 

B.            The Borrowers have requested that the Administrative Agent and the
Required Lenders amend the Credit Agreement to (i) increase the maximum
permitted amount of Senior Unsecured Notes to $600,000,000, (ii) amend the
definition of “Issuance Related Borrowing Base Adjustment Amount” to provide
(1) that the 25% Borrowing Base multiplier is applied to the principal amount of
Issuance Related Debt and (2) a temporary amendment of the definition of
Issuance Related Borrowing Base Adjustment Amount until the next quarterly
Borrowing Base redetermination based on the September 30, 2013 Reserve Report,
and (iii) permit the Borrowers, upon the consummation of the proposed
acquisition of certain Oil and Gas Properties, to hedge incremental Proved
Reserves by treating the Proved Reserves included in such Oil and Gas Properties
as if they were included in the June 30, 2013 Reserve Report and the
Administrative Agent and the Lenders party hereto are willing to amend the
Credit Agreement on the terms and conditions contained in this Third Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Third Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrowers, the Required Lenders and the Administrative Agent agree as follows:

 

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein have the meanings assigned to them in the Credit Agreement.

 

Third Amendment to Sanchez

Amended and Restated Credit Agreement

 

1

--------------------------------------------------------------------------------


 

2.             Specific Amendments to Credit Agreement.  The Credit Agreement is
hereby amended as follows:

 

(i)            The following defined terms are hereby added to Section 1.02 of
the Credit Agreement in the proper alphabetical order:

 

“’Rock Oil Properties’ means Oil and Gas Properties located in McMullen County,
Texas which may be acquired by a Borrower or Subsidiary of a Borrower from Rock
Oil Company, LLC.”

 

“’Second Amendment’ means that certain waiver letter and amendment dated
July 30, 2013 among the Borrowers, the Lenders and the Administrative Agent.”

 

“’Third Amendment’ means that certain Third Amendment to Amended and Restated
Credit Agreement dated the Third Amendment Effective Date among the Borrowers,
the Required Lenders and the Administrative Agent.”

 

“’Third Amendment Effective Date’ means September 11,  2013.”

 

(ii)           The defined term “Agreement” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

 

“’Agreement’ means this Credit Agreement, as amended by the First Amendment,
Second Amendment and Third Amendment, and as the same may from time to time be
amended, modified, supplemented or restated.”

 

(iii)          The defined term “Issuance Related Borrowing Base Adjustment
Amount” in Section 1.02 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

“’Issuance Related Borrowing Base Adjustment Amount’ means (i) zero, in the case
of the issuance of any Senior Unsecured Notes after September 1, 2013 and on or
before the earlier of (y) January 1, 2014 and (z) the effective date of the
Borrowing Base redetermined in connection with the Scheduled Quarterly
Redetermination for the fourth quarter of 2013 and (ii) an amount equal to 25%
of the net increase in Issuance Related Debt upon the Borrowers’ or any of their
Subsidiaries’ incurrence of Issuance Related Debt whether comprised of a Second
Lien Loan in excess of $50,000,000, a Bridge Loan, a Bridge Securities or
Takeout Loan or the issuance of Senior Unsecured Notes (other than as described
in clause (i)) after giving effect to any repayment of the Second Lien Loan
and/or the Bridge Loan out of the proceeds thereof in accordance with
Section 9.02(b)(ii), Section 9.02(b)(iv) or Section 9.02(b)(v) if and as
applicable.  By way of example with respect to the incurrence of Issuance
Related Debt other than as described in clause (i) of the preceding sentence:
(a) if

 

2

--------------------------------------------------------------------------------


 

the Borrowing Base was $175 million, the outstanding principal amount of the
Second Lien Loan was $50 million, the Bridge Loan had not been funded, no Senior
Unsecured Notes had been issued and the Borrowers borrowed an additional $20
million principal from the funding of a Second Lien Loan, the Issuance Related
Borrowing Base Adjustment Amount would be $5 million (or 0.25 times the $20
million incremental principal amount of Second Lien Loans in excess of $50
million) and the resulting Borrowing Base would be $170 million (or $175 million
minus $5 million); (b) if the Borrowing Base was $175 million, the outstanding
principal amount of the Second Lien Loan was $50 million, and the Borrowers
borrowed $150 million principal amount of the Bridge Loan, the Issuance Related
Borrowing Base Adjustment Amount would be $25 million (or 0.25 times the
quantity equal to the excess of the $150 million principal funded over the $50
million of Second Lien Loan repaid) and the resulting Borrowing Base would be
$150 million (or $175 million minus $25 million); and (c) if the Borrowing Base
was $150 million, the Second Lien Loan had been repaid in full, the outstanding
principal amount of the Bridge Loan was $150 million and the Borrowers issued
$350 million principal amount of Senior Unsecured Notes, the Issuance Related
Borrowing Base Adjustment Amount would be $50,000,000 (or 0.25 times the
quantity equal to the excess of the $350 million principal of Senior Secured
Notes over the $150 million of Bridge Loan repaid) resulting in a Borrowing Base
of $100 million (or $150 million minus $50 million).”

 

(iv)          The defined term “Senior Unsecured Notes in Section 1.02 of the
Credit Agreement is hereby deleted and the following is substituted therefor:

 

“‘Senior Unsecured Notes’ means senior unsecured notes in an aggregate principal
amount not to exceed $600,000,000 issued or to be issued by Sanchez, and
guaranteed by the other Borrowers and their Subsidiaries, in one or more
Rule 144A or other private placement offerings.”

 

(v)                                 Section 9.02(b)(v) of the Credit Agreement
is hereby amended in its entirety to read as follows:

 

“(v)  Debt of Borrowers and their respective Subsidiaries with respect to the
Senior Unsecured Notes; provided that (A) the principal amount outstanding under
the Senior Unsecured Notes, shall not, at any time, exceed $600,000,000, (B) the
Senior Unsecured Notes are unsecured, (C) proceeds of the Senior Unsecured Notes
are used to prepay the Second Lien Loan (if then outstanding) in full or if no
Second Lien Loan is then outstanding, to prepay the Bridge Loan in full and to
repay other Debt of the Borrowers and to finance general corporate purposes
including financing transaction costs, and (D) the Borrowing Base shall be
adjusted as of the date of the issuance of the Senior Unsecured Notes by the
Issuance Related Borrowing Base Adjustment Amount, if any, and if the

 

3

--------------------------------------------------------------------------------


 

total Credit Exposures exceeds the Borrowing Base as adjusted, the Borrowers
shall comply with Section 3.04(c)(i);”

 

(vi)                              Section 9.17 of the Credit Agreement is hereby
amended by deleting all of clause (b) preceding clause (b)(ii) in its entirety
and substituting therefor the following:

 

“(b) Swap Agreements (other than floor or put options) in respect of commodities
with an Approved Counterparty that are limited to notional quantities at any
time no more than (i) during the first two years following such time the greater
of (x) ninety percent (90%) of the value of proved developed producing reserves
included in the then most recently delivered Reserve Report (plus, if the
Borrowers (or one of their Subsidiaries) acquire the Rock Oil Properties, for
purposes of determinations of compliance with this Section 9.17(b) based on the
Reserve Report preceding the acquisition of the Rock Oil Properties, ninety
percent (90%) of the value of proved developed producing reserves included in
the reserve report for the Rock Oil Properties, as calculated by the Borrowers’
chief petroleum engineer) and (y) fifty percent (50%) of Borrowers’ total Proved
Reserves (plus, if the Borrowers (or one of their Subsidiaries) acquire the Rock
Oil Properties, for purposes of determinations based on the Reserve Report
preceding the acquisition of the Rock Oil Properties, fifty percent (50%) of the
value of total Proved Reserves included in the reserve report for the Rock Oil
Properties, as calculated by the Borrowers’ chief petroleum engineer) (such
amounts computed on a semi-annual basis and calculated on a product-by-product
basis),”

 

3.             Borrowers’ Ratification.  Each of the Borrowers hereby ratifies
all of its Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect. Nothing in this Third Amendment extinguishes,
novates or releases any right, claim, Lien, security interest or entitlement of
any of the Lenders, the Issuing Bank or the Administrative Agent created by or
contained in any of such documents nor is any Borrower released from any
covenant, warranty or obligation created by or contained herein or therein.

 

4.             Guarantors’ Ratification.  Each Guarantor by its execution in the
space provided below under “ACKNOWLEDGED for purposes of Section 4” hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of the
Obligations, and its execution and delivery of this Third Amendment does not
indicate or establish an approval or consent requirement by any Guarantor under
the Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the other Loan Documents (other than the
Guaranty or any other Loan Document to which a Guarantor is a party).

 

4

--------------------------------------------------------------------------------


 

5.             Conditions to Effectiveness of Third Amendment.  This Third
Amendment shall be effective upon the satisfaction, in the Administrative
Agent’s sole discretion, of the following conditions precedent:

 

(i)            The Administrative Agent shall have executed, and shall have
received from each of the Borrowers and the Required Lenders duly executed
signature pages to, this Third Amendment, and shall have received a duly
executed acknowledgement of Section 4 of this Third Amendment from each
Guarantor;

 

(ii)           the Administrative Agent shall have received such other documents
as the Administrative Agent or its counsel may reasonably request; and

 

(iii)          the Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.

 

6.             No Implied Amendment, Waiver or Consent. This Third Amendment
shall not constitute an amendment or waiver of any provision not expressly
referred to herein and shall not be construed as a consent to any action on the
part of the Borrowers that would require a waiver or consent of the Lenders or
Required Lenders, as applicable, or an amendment or modification to any term of
the Loan Documents except as expressly stated herein.

 

7.             Miscellaneous.  This Third Amendment is a Loan Document.  Except
as affected by this Third Amendment, the Loan Documents are unchanged and
continue in full force and effect.  However, in the event of any inconsistency
between the terms of the Credit Agreement, as amended by this Third Amendment,
and any other Loan Document, the terms of the Credit Agreement will control and
the other document will be deemed to be amended to conform to the terms of the
Credit Agreement.  All references to the Credit Agreement will refer to the
Credit Agreement as amended by this Third Amendment and any other amendments
properly executed among the parties.  Borrowers agree that all Loan Documents to
which they are a party (whether as an original signatory or by assumption of the
Obligations) remain in full force and effect and continue to evidence their
respective legal, valid and binding obligations enforceable in accordance with
their terms (as the same are affected by this Third Amendment or are amended in
connection with this Third Amendment).  AS A MATERIAL INDUCEMENT TO THE
ADMINISTRATIVE AGENT AND LENDERS PARTY HERETO TO ENTER INTO THIS THIRD
AMENDMENT, BORROWERS RELEASE THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
LENDERS AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, EMPLOYEES, TRUSTEES, AGENTS AND ATTORNEYS FROM ANY LIABILITY FOR
ACTIONS OR FAILURES TO ACT IN CONNECTION WITH THE LOAN DOCUMENTS PRIOR TO THE
THIRD AMENDMENT EFFECTIVE DATE.  NO COURSE OF DEALING BETWEEN BORROWERS OR ANY
OTHER PERSON, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT, ISSUING BANK AND
THE LENDERS, ON THE OTHER, WILL BE DEEMED TO HAVE ALTERED OR AMENDED THE CREDIT
AGREEMENT OR AFFECTED EITHER BORROWERS’,

 

5

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT’S, THE ISSUING BANK’S OR THE LENDERS’ RIGHT TO ENFORCE
THE CREDIT AGREEMENT AS WRITTEN.  This Third Amendment will be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.

 

8.             Form.  Each agreement, document, instrument or other writing to
be furnished to the Administrative Agent and/or the Lenders under any provision
of this instrument must be in form and substance satisfactory to the
Administrative Agent and its counsel.

 

9.             Headings. The headings and captions used in this Third Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Third Amendment, the Credit Agreement, or the other Loan
Documents.

 

10.          Interpretation. Wherever possible each provision of this Third
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Third Amendment shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Third Amendment.

 

11.          Multiple Counterparts.  This Third Amendment may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same agreement.  This Third Amendment shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the Loan Parties and Required Lenders. 
This Third Amendment may be transmitted and/or signed by facsimile, telecopy or
electronic mail.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on all Loan Parties, all Lenders, the
Administrative Agent and the Issuing Bank.  The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

12.          Governing Law.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Kirsten A. Hink

 

Name:

Kirsten A. Hink

 

Title:

Vice President and Principal

 

 

Accounting Officer

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kirsten A. Hink

 

Name:

Kirsten A. Hink

 

Title:

Vice President and Principal

 

 

Accounting Officer

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kirsten A. Hink

 

Name:

Kirsten A. Hink

 

Title:

Vice President and Principal

 

 

Accounting Officer

 

 

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Kirsten A. Hink

 

Name:

Kirsten A. Hink

 

Title:

Vice President and Principal

 

 

Accounting Officer

 

Signature Page 1  to Third Amendment

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED for the purposes stated in Section 4:

 

 

 

GUARANTORS:

 

 

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Kirsten A. Hink

 

Name:

Kirsten A. Hink

 

Title:

Vice President and Principal

 

 

Accounting Officer

 

 

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kirsten A. Hink

 

Name:

Kirsten A. Hink

 

Title:

Vice President and Principal

 

 

Accounting Officer

 

Signature Page 2  to Third Amendment

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA, as

 

Administrative Agent

 

 

 

By:

/s/ Ann Hurley

 

Name:

Ann Hurley

 

Title:

Manager, Agency

 

 

 

 

 

LENDERS:

 

 

 

ISSUING BANK AND LENDER:

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Dorothy Marchand

 

Name:

Dorothy Marchand

 

Title:

Executive Vice President

 

Signature Page 3  to Third Amendment

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

By:

/s/ Yann Pirio

 

Name:

Yann Pirio

 

Title:

Director

 

 

 

 

 

ING CAPITAL LLC

 

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ Ryan K. Michael

 

Name:

Ryan K. Michael

 

Title:

Senior Vice President

 

 

 

 

 

IBERIABANK

 

 

 

 

 

By:

/s/ W. Bryan Chapman

 

Name:

W. Bryan Chapman

 

Title:

Executive Vice President

 

Signature Page 4  to Third Amendment

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

 

 

By:

/s/ Haylee Dallas

 

Name:

Haylee Dallas

 

Title:

Vice President

 

 

 

 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

 

 

By:

/s/ Graeme Bullen

 

Name:

Graeme Bullen

 

Title:

Managing Director

 

Signature Page 5  to Third Amendment

 

--------------------------------------------------------------------------------